       Case 2:20-mj-00046-jmc Document 8 Filed 04/21/20 Page 1 of 1




                               NOTICE OF HEARING


             UNITED STATES DISTRICT COURT
                                    FOR THE
                              DISTRICT OF VERMONT




United States of America

       v.                                                Case No. 2:20-mj-46-1

Alaa Abdulsalam Arif



TAKE NOTICE that the above-entitled case is scheduled for Wednesday, June 3, 2020
at 10:00 a.m., in Burlington, Vermont before the Honorable John M. Conroy, Magistrate
Judge, for an Initial Appearance.



Location: Courtroom 440                                  JEFFREY S. EATON, Clerk
                                                         By: /s/ H. Beth Cota
                                                         Deputy Clerk
                                                         4/21/2020


TO:

Matthew J. Lasher, AUSA

Defendant – Summons issued
